DETAILED ACTION
Prosecution History
Claims 1, 7 – 10, 13 and 20 have been amended.
Claims 1 - 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a system and method for standardizing medical scan headers, where the claims, in combination with other recited features, includes determining a histogram of entries for each of a standard set of fields for headers in a plurality of received DICOM images, and including entries in the fields that have counts in the histogram that compare favorably to a threshold.
The claims recite an abstract mental process and a method of organizing human activity. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims train a computer vision model to generate an inference function using training data according to a specific statistical functionality and relying on particular inputs (e.g. image with headers labeled with a standard header). Hence, as with the incorporation of particular “rules” in the claims of McRO, the specific operations and inputs employed by the recited machine learning process in generating an effective treatment model impose meaningful limits to the claims beyond any judicial exception. When the claims are considered as a whole, 
The most remarkable prior art of record is as follows:
Hough et al: U.S. Publication Number 2013/0173308 A1
Hill et al: U.S. Publication Number 2011/0188718 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                         
Date: 6 January, 2022